16 Mich. App. 283 (1969)
167 N.W.2d 870
McDERMOTT
v.
CITY OF DETROIT
Docket No. 2,841.
Michigan Court of Appeals.
Decided February 28, 1969.
Rehearing denied April 4, 1969.
*284 Robert Reese, Corporation Counsel, and Robert D. McClear, Assistant Corporation Counsel, for defendants.
Amici Curiae: Metropolitan Detroit Branch, American Civil Liberties Union of Michigan (by David Y. Klein).
Detroit Firefighters Association, Local No. 344 IAFF (by Rothe, Marston, Mazey, Sachs & O'Connell).
BEFORE: LESINSKI, C.J., and J.H. GILLIS and BEER,[*] JJ.
PER CURIAM:
Maurice McDermott was a fire fighter employed by the city of Detroit. Certain charges of engaging in conduct unbecoming to a member of the fire department were lodged against him. At a hearing held on January 4, 1966 by the Board of Commissioners of the Detroit Fire Department, McDermott was found guilty of the charges. He was ordered to work 15 long leave days without pay as his punishment.
Subsequently, on February 22, 1966, a second hearing was held on other charges. McDermott was again found guilty. The 15 long days he received at the January hearing were ordered to be served. In addition, working 30 short leave days without pay was imposed.
On February 24, 1966, McDermott filed a complaint in Wayne county circuit court to review the prior proceedings and the penalties ordered to be served. *285 The court, in an opinion dated June 30, 1966, held that the prior proceedings were fair and the findings of guilt were supported by the evidence. The trial court ruled that imposing the punishment of long and short leave days without pay was found to be violative of the Fourteenth (due process), Eighth (cruel and unusual punishment), and Thirteenth (involuntary servitude) Amendments to the United States Constitution as well as their Michigan constitutional counterparts.
The city of Detroit filed a claim of appeal from that part of the judgment which held the punishment improper and remanded for imposition of a proper penalty. McDermott filed a cross-appeal from that portion of the judgment upholding the propriety, fairness, legality and conclusions of the Detroit Board of Fire Commissioners wherein McDermott was found guilty of the charges.
On oral argument of this appeal, it was revealed to the Court by McDermott that his employment as a fire fighter was terminated after a hearing on August 23, 1966, before the Board of Commissioners of the Detroit Fire Department. This termination of employment was upheld by the Detroit civil service commission. No appeal from this order terminating McDermott's employment was taken. McDermott is no longer employed by the city of Detroit as a fire fighter nor has he been required to suffer the punishment imposed by the board and set aside by the trial court.
This Court finds that since McDermott is no longer employed by the city of Detroit and that since he never suffered the punishment imposed, this appeal and the judgment of the trial court is moot.
This appeal is dismissed as moot. No costs, a public question being involved.
NOTES
[*]  Circuit Judge, sitting on the Court of Appeals by assignment.